DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/9/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1-9 objected to because of the following informalities:  
The claims, as a whole, recite functional language and resulting light distributions that do not set forth implied structure. E.g. claim 1 recites “a controller configured to, when the object outside the vehicle is detected by the sensor, adjust the predetermined light distribution pattern so as not to irradiate at least one first region including the object among the plurality of regions with the light…” The limitation is a function limitation, that any structure with an object sensor and pixelized light beam is capable of performing.
A functional limitation is a feature that is limited by “what it does rather than by what it is" In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971). Although functional language does not render a claim improper, the prior art is only required to teach structure capable of performing the function as claimed.  I.e. the Examiner finds that any resolution light source with a sensor for detecting objects anticipates such language. I.e. the prior art does not have to specifically teach “, adjust[ing] the predetermined light distribution pattern so as not to irradiate at least one first region including the object among the plurality of regions with the light”, it must only be capable of performing the function. The Examiner suggests reciting such limitations in a method claim, as the invention appears to be directed towards the method of controlling the structure, not the specific structure itself. 
The recited “reference line” and “cornering state” again only require a structure capable of performing the function. 
To illustrate this, Song (2018/0186278) has a roll data sensor and an object detection sensor, an object detection sensor. Although Song is not a two wheeled vehicle, it teaches structure capable of performing all of the functions listed in the claims. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura (U.S. 2022/0119061, filed 7/5/2019).
Regarding claim 1, Kimura teaches vehicle lamp comprising: 
a light source (headlight 60) configured to emit a light and provided for a vehicle traveling in corners by tilting a vehicle body toward a turning direction (two wheeled vehicle); 
an optical member including a lens configured to irradiate the light from the light source to a front of the vehicle lamp and form a predetermined light distribution pattern (see p. 0035 outer lens) including a plurality of regions formed in parallel in a single direction (see fig. 3); and 
a controller (control device see p. 0014) configured to, when an object outside the vehicle is detected, adjust the predetermined light distribution pattern so as not to irradiate at least one first region including the object among the plurality of regions with the light (see p. 0015, see fig. 2, illuminates upper regions with no vehicle present, not illuminated with preceding or oncoming vehicles), wherein, 
when the vehicle body is in a cornering state, the controller acquires inclination information of the vehicle body (lean angle detection device, see p. 0057), determines whether there is a second region that does not exceed a reference line along a horizontal direction in the at least one first region, based on the inclination information (determines angle of lean and adjusts profile based on angle of lean; horizontal reference line HL), and 
when determining that there is the second region, irradiates the second region with the light even when the object is included in the second region (see p. 0017 “the foregoing headlight device forms the upper left emission area and maintains the brightness of the upper left emission area irrespective of whether or not the oncoming vehicle and/or preceding vehicle is/are present”).
Regarding claim 2, Kimura teaches that the object outside the vehicle is a vehicle equipped with at least one lamp (detected vehicle), and the reference line is defined to pass through an upper end of the at least one lamp.
Kimura does not explicitly recite that the reference line is defined to pass through an upper end of the at least one lamp. However, Kimura teaches a structure capable of setting the horizontal plane to pass through an upper end of the at least one lamp. Additionally, the recitation is dependent on the height of the at least one lamp of a different vehicle, i.e. Kimura teaches the limitation based on the location of the at least one lamp. I.e. Kimura teaches a structure capable of performing the function and a structure that actually performs the function dependent on the environment it is applied. 
Regarding claim 3, Kimura teaches that the light source includes a plurality of light emitting elements arranged in parallel (2 rows of parallel elements, see fig. 5a, 5b), the plurality of regions are formed in parallel along the horizontal direction by light from the plurality of light emitting elements, and the controller turns on a light emitting element that forms the second region of the plurality of light emitting elements, and turns off a light emitting element that forms a region of the at least one first region other than the second region, thereby forming the predetermined light distribution pattern (see fig. 5a, 5b).
Regarding claim 9, Kimura teaches a vehicle system comprising: 
a vehicle lamp provided for a vehicle traveling in corners by tilting a vehicle body in a direction of turning and including: 
a light source (headlight 60); and 
an optical member (see p. 0035) including a lens configured to irradiate a light from the light source to a front of the vehicle and form a predetermined light distribution pattern including a plurality of regions formed in parallel in a single direction (see fig. 3); 
a sensor configured to detect an object outside the vehicle (see p. 0015); and 
a controller (control device) configured to, when the object outside the vehicle is detected by the sensor, adjust the predetermined light distribution pattern so as not to irradiate at least one first region including the object among the plurality of regions with the light, wherein the controller is further configured to perform a process including: 
setting a reference line along a horizontal direction based on position information of the object acquired by the sensor (exceeding lean angle), 
acquiring inclination information of a vehicle body when the vehicle body is in a cornering state (see p. 0057), determining whether there is a second region that does not exceed the reference line along the horizontal direction in the at least one first region, based on the inclination information, and 
when determining that there is the second region, irradiating the second region with the light even when the object is included in the second region (see p. 0017).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura.
Regarding claim 2, Kimura does not explicitly recite that the reference line is defined to pass through an upper end of the at least one lamp. However, Kimura teaches a structure capable of setting the horizontal plane to pass through an upper end of the at least one lamp. Additionally, the recitation is dependent on the height of the at least one lamp of a different vehicle, i.e. Kimura teaches the limitation based on the location of the at least one lamp. I.e. Kimura teaches a structure capable of performing the function and a structure that actually performs the function dependent on the environment it is applied. 
In the interest of compact prosecution, the Examiner also finds that it would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have set the horizontal line as the upper end of the at least one lamp to optimally illuminate the road and other vehicles while preventing undue glare for drivers. The specific recitation of the reference line location is an intended use of a known structure in an optimal manner. 
Regarding claim 4, the Examiner takes official notice that the light source includes a plurality of light emitting elements arranged in parallel, the plurality of regions are formed in parallel along the horizontal direction by light from the plurality of light emitting elements, and the controller turns on a light emitting element that forms the second region of the plurality of light emitting elements, and turns off a light emitting element that forms a region of the at least one first region other than the second region, thereby forming the predetermined light distribution pattern is well known in the art. 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a plurality of light emitting elements arranged in parallel, as is well known in the art, for the light source of Kimura as such a structure allows a high resolution light beam with a single substrate, allowing control of the light distribution with a low manufacturing cost. 
Regarding claims 5, 6, 7, 8, Kimura does not teach that the optical member includes at least one of a rotary reflector, a Galvano mirror, and a polygon mirror, and the controller controls a scanning direction of the light by at least one of the rotary reflector, the Galvano mirror, and the polygon mirror, and controls an emission timing of the light from the light source based on the reference line to form the predetermined light distribution pattern in which the second region is irradiated with the light, and the region of the at least one first region other than the second region is not irradiated with the light.
The Examiner takes official notice that the use of an that the optical member  thatincludes at least one of a rotary reflector, a Galvano mirror, and a polygon mirror, and the controller controls a scanning direction of the light by at least one of the rotary reflector, the Galvano mirror, and the polygon mirror, and controls an emission timing of the light from the light source based on the reference line to form the predetermined light distribution pattern in which the second region is irradiated with the light, and the region of the at least one first region other than the second region is not irradiated with the light, is well known in the art. 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a scanning source with a controlled mirror or reflective element as taught by the prior art to form the light distribution of Kimura as scanning light systems are known to form a high degree of light distribution control, as is well known in the art.
Claim 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Harada (U.S. 11,254,384, published 2/28/2019 as WO 2019/039051).
Regarding claim 4, Kimura does not specifically teach that the light source includes a plurality of light emitting elements arranged in parallel, the plurality of regions are formed in parallel along the horizontal direction by light from the plurality of light emitting elements, and the controller turns on a light emitting element that forms the second region of the plurality of light emitting elements, and turns off a light emitting element that forms a region of the at least one first region other than the second region, thereby forming the predetermined light distribution pattern.
Harada teaches that the light source includes a plurality of light emitting elements arranged in parallel (see fig. 10), the plurality of regions are formed in parallel along the horizontal direction by light from the plurality of light emitting elements, and the controller turns on a light emitting element that forms the second region of the plurality of light emitting elements, and turns off a light emitting element that forms a region of the at least one first region other than the second region, thereby forming the predetermined light distribution pattern.
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a pixel type light beam as taught by Harada to form a light distribution of Kimura with higher resolution control, thereby allowing more control over the upper and lower sections of the resulting light beam, as is well known in the art. 

Regarding claims 5, 6, 7, 8, Kimura does not teach that the optical member includes at least one of a rotary reflector, a Galvano mirror, and a polygon mirror, and the controller controls a scanning direction of the light by at least one of the rotary reflector, the Galvano mirror, and the polygon mirror, and controls an emission timing of the light from the light source based on the reference line to form the predetermined light distribution pattern in which the second region is irradiated with the light, and the region of the at least one first region other than the second region is not irradiated with the light.
Harada teaches at least one of a rotary reflector, a Galvano mirror, and a polygon mirror (see col. 2 lines 30-35), and the controller controls a scanning direction of the light by at least one of the rotary reflector, the Galvano mirror, and the polygon mirror, and controls an emission timing of the light from the light source based on the reference line to form the predetermined light distribution pattern in which the second region is irradiated with the light, and the region of the at least one first region other than the second region is not irradiated with the light (see col. 2 lines 30-45).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a scanning source with a controlled mirror or reflective element as taught by Harada to form the light distribution of Kimura as scanning light systems are known to form a high degree of light distribution control, as is well known in the art.
The combination of Kimura and Harada results in the region of the at least one first region other than the second region is not irradiated with the light (see fig. 5a, 5b first region portions not irradiated on lean)
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570.  The examiner can normally be reached on 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anh Mai can be reached on 571-272-1995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew J. Peerce/Primary Examiner, Art Unit 2875